Exhibit 10.34

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is made and entered into as of
the          day of                         ,              by and between
Standard Pacific Corp., a Delaware corporation (the “Company”), and
                         (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee has been elected to serve as an officer and/or director of
the Company; and

WHEREAS, there is a general awareness that competent and experienced persons are
becoming more reluctant to serve as directors or officers of a corporation
unless they are protected by comprehensive insurance or indemnification,
especially since stockholder and derivative lawsuits against publicly held
corporations, their directors and officers for line-of-duty decisions and
actions have increased in number in recent years for damages in amounts which
have no reasonable or logical relationship to the amount of compensation
received by the directors or officers from the corporation; and

WHEREAS, the vagueries of “public policy” and the interpretations of ambiguous
statutes, regulations and bylaws are too uncertain to provide corporate officers
and directors with adequate, reliable knowledge of legal risks to which they may
be exposed; and

WHEREAS, damages sought by class action plaintiffs in some cases amount to tens
of millions of dollars and, whether or not the case is meritorious, the cost of
defending them is enormous with few individual directors and officers having the
resources to sustain such legal costs, not to mention the risk of a judgment
running into millions even in cases where the defendant was neither culpable nor
profited personally to the detriment of the corporation; and

WHEREAS, it is generally recognized that the issues and controversy in such
litigation are usually related to the knowledge, motives and intent of the
director or officer and that he or she is usually the only witness with
first-hand knowledge of the essential facts or of exculpating circumstances who
is qualified to testify in his or her defense regarding matters of such
subjective nature, and that the long period of time which normally and usually
lapses before such suits can be disposed of can extend beyond the normal time
for retirement of a director or officer with the result that, after retirement
or even in the event of death, his or her spouse, heirs, executors or
administrators, as the case may be, may be faced with limited ability, undue
hardship and an intolerable burden in launching and maintaining a proper and
adequate defense of the director or officer or his or her estate against claims
for damages; and

WHEREAS, the Board of Directors of the Company, based upon their experience as
business managers, have concluded that the continuation of present trends in
litigation against corporate directors and officers will inevitably result in
less effective direction and supervision of the Company and its subsidiaries’
and affiliates’ business affairs and the operation of their facilities, as
opposed to aggressive supervision and management in a search for profits, and
the board deems such consequences to be so detrimental to the best interests of
the Company’s



--------------------------------------------------------------------------------

stockholders that it has concluded that its directors and officers should be
provided with maximum protection against inordinate risks in order to ensure
that the most capable persons otherwise available will be attracted to such
positions and therefore, the directors have further concluded that it is not
only reasonable and prudent but necessary for the Company contractually to
obligate itself to .indemnify in a reasonable and adequate manner its directors
and officers and the directors and officers of its affiliates; and

WHEREAS, Section 145 of the Delaware General Corporation Law, under which the
Company is organized, empowers corporations to indemnify persons serving as a
director, officer, employee or agent of the corporation or a person who serves
at the request of the corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, and
further specifies that the indemnification set forth in said section “shall not
be deemed exclusive of any other rights to which those seeking indemnification
may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise,” and said section further empowers a
corporation to “purchase and maintain insurance” (on behalf of such persons)
against any liability asserted against him or her or incurred by him or her .n
any such capacity or arising out of his or her status as such, whether or not
the corporation would have the power to indemnify such person against such
liability under the provisions of said laws; and

WHEREAS, the Company and its predecessors have investigated the type of
insurance available, the nature and extent of the coverage provided and the cost
thereof to the Company to insure the directors and officers of the Company and
of its affiliates against expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by any such
director or officer in connection with any action, suit or proceeding with which
he or she is threatened or made a party by reason of such status and/or his or
her line-of-duty decisions or actions, and, upon receiving such information, the
directors of the Company have determined that the coverage available is
inadequate for the Company and its directors, officers and agents and that its
stockholders’ best interests would be served by the Company contracting to
indemnify such persons and to thereby effectively self-insure against such
potential liabilities not covered by insurance; and

WHEREAS, the Company desires to have Indemnitee serve and continue to serve as a
director and/or officer of the Company or of any other corporation, subsidiary,
partnership, joint venture, or trust or other enterprise (herein called “an
Affiliate of the Company”} of which he or she has been or is serving at the
request, for the convenience of or to represent the interest of the Company free
from undue concern for unpredictable, inappropriate or unreasonable claims for
damages by reason of his or her being a director or officer of the Company or of
an Affiliate of the Company or by reason of his or her decisions or actions on
their behalf and Indemnitee desires to serve or continue to serve (provided that
he or she is furnished the indemnity provided for hereinafter}, in one or more
of such capacities.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and the Indemnitee hereby agree as follows:

 



--------------------------------------------------------------------------------

1. Definitions.

“Litigation Costs” means costs, charges and expenses, including attorneys’,
accountants’ and expert witness fees, reasonably incurred in the investigation,
defense or prosecution of or other involvement in any Proceeding and any appeal
therefrom, and the cost of appeal, attachment and similar bonds.

“Losses” means the total amount which Indemnitee becomes legally obligated to
pay in connection with any Proceeding, including judgments, fines, amounts paid
in settlement and Litigation Costs.

“Proceeding” means any threatened, pending or completed action, suit, proceeding
or investigation, whether civil, criminal, administrative or investigative
(whether external or internal to the Company, including an action by or in the
right of the Company}, and whether formal or informal.

2. Agreement to Serve. Indemnitee will serve and/or continue to serve, at the
will of the Company or its stockholders or under separate contract, if such
exists, the Company or an Affiliate of the Company as a director and/or officer
faithfully and to the best of his or her ability so long as he or she is duly
elected and qualified in accordance with the provisions of the bylaws thereof or
until such time as he or she tenders his or her resignation in writing or is
removed from office.

3. Indemnification.

(a) The Company shall indemnify Indemnitee:

(i) If Indemnitee is a person who was or is a party or is threatened to be made
a party to, or otherwise becomes involved in, any Proceeding (other than an
action by or in the right of the Company or an Affiliate of the Company) by
reason of the fact that he or she is or was a director, officer, employee or
agent of the Company or is or was serving at the request of the Company as a
director, officer, employee or agent of the Company or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise (hereinafter
called an “Affiliate”), or by reason of anything done or not done by him or her
in any such capacity, against Losses actually incurred by him or her in
connection with such Proceeding if he or she acted in good faith and in a manner
he or she reasonably believed to be in or not opposed to the best interests of
the corporation and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that his or her conduct was unlawful; or

(ii) If Indemnitee is a person who was or is a party or is threatened to be made
a party to, or otherwise becomes involved in, any Proceeding by or in the right
of the Company or an Affiliate of the Company to procure a judgment in its favor
by reason of the fact that he or she is or was a director, officer, employee or
agent of the Company or is or was serving at the request of the Company or an
Affiliate of the Company as a director, officer,



--------------------------------------------------------------------------------

employee or agent of another corporation, partnership, joint venture, trust or
other enterprise or by reason of anything done or not done by him or her in any
such capacity, against Litigation Costs actually incurred by him or her in
connection with such Proceeding if he or she acted in good faith and in a manner
he or she reasonably believed to be in or not opposed to the best interests of
the Company and except that no indemnification under this subsection shall be
made in respect of any claim, issue or matter as to which such person shall have
been adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the relevant circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such expenses which the Court of Chancery
or such other court shall deem proper; or

(iii) To the extent Indemnitee has been successful on the merits or otherwise in
defense of any Proceedings referred to in subsections (a) or (b) of this
section, or in the defense of any claim, issue or matter described therein,
against Litigation Expenses actually incurred by him or her in connection with
the investigation, defense or appeal of such action, suit or proceeding. If
Indemnitee is not wholly successful in such Proceedings, but is successful on
the merits or otherwise as to one or more, but less than all, claims, issues or
matters in such Proceedings, the Company shall indemnify Indemnitee against all
Litigation Expenses incurred by Indemnitee or on his or her behalf in connection
with the successfully resolved claim, issue or matter. For purposes of this
Section 3 and without limitation, the termination of any Proceedings by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption (1) that Indemnitee did
not act in good faith and in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, or (2) with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was criminal.

(b) The protections afforded Indemnitee by this Agreement shall continue after
Indemnitee ceases as a director, officer, employee or agent of the Company or an
Affiliate of the Company or to serve at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, and shall inure to the benefit of the heirs,
executors and administrators of such Indemnitee, except that no indemnification
shall be due under the provisions of this subsection to the extent a court of
competent jurisdiction shall have found in such Proceeding that Indemnitee
defrauded or stole from the Company or an Affiliate of the Company or converted
to his or her own personal use and benefit business or properties of the Company
or an Affiliate of the Company or was guilty of gross negligence or willful
misconduct of a culpable nature to the Company or an Affiliate of the Company.

4. The Company’s Assumption of Defense. To the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with the counsel satisfactory to the
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to the Indemnitee
under this Agreement for any Litigation Costs subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ personal counsel in such



--------------------------------------------------------------------------------

Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee, unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action, or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company or as to which Indemnitee shall have made
the conclusion provided for in (ii) above.

5. Assumption of Liability by the Company. If Indemnitee is deceased and is
entitled to indemnification under any provision of this Agreement, the Company
shall indemnify Indemnitee’s estate and his spouse, heirs, administrators and
executors against, and the Company shall, and does hereby agree, to assume any
and all Losses incurred by or for Indemnitee of his or her estate in connection
with the investigation, defense, settlement or appeal of any such Proceeding.
Further, when requested in writing by the spouse of Indemnitee and/or the heirs,
executors or administrators of Indemnitee’s estate, the Company shall provide
appropriate evidence of the Company’s Agreement set out herein, to indemnify
Indemnitee against and to itself assume such Losses.

6. Notice of Proceeding. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under the Agreement, notify the Company of the
commencement thereof. The omission so to notify the Company will not relieve it
from any liability which it may have to the Indemnitee otherwise than under this
Agreement.

7. Request for Indemnification. To obtain Indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.

8. Determination of Right to Indemnification. Anything contained elsewhere
herein to the contrary notwithstanding, the determination as to whether or not
Indemnitee has met the standard of conduct required to qualify and entitle him
or her, partially or fully, to indemnification under the provisions of any
subparagraph of Paragraph 3 hereof may be made either (i) by the Board of
Directors by majority vote of a quorum consisting of directors who were not
parties to the Proceeding which gives rise to a claim made by Indemnitee under
this Agreement, (ii) by independent legal counsel (who may not be the outside
counsel regularly employed by the Company) in a written opinion, or (iii) by the
stockholders of the Company by majority vote of a quorum thereof consisting of
stockholders who are not parties to the Proceeding which gives rise to a claim
made by Indemnitee under this Agreement, provided that the manner in which (and
if applicable, the counsel by which) the right to indemnification is to be
determined shall be approved in advance in writing by both Indemnitee and the
Board of Directors of the Company by majority vote of a quorum consisting of
directors who were not parties to the Proceeding which gives rise to a claim
made by Indemnitee under this Agreement. In the event that such parties are
unable to agree on the manner in which the determination of the



--------------------------------------------------------------------------------

right to indemnity is to be made, such determination may be made by independent
legal counsel retained by the Company especially for such purpose, provided that
such counsel be approved in advance in writing by both the Board of Directors
and Indemnitee and, provided further, that such counsel shall not be outside
counsel regularly employed by the Company. In the event that the Parties hereto
are unable to agree on the selection of such outside counsel, such outside
counsel shall be selected by lot by the outside counsel regularly employed by
the Company from among the California law firms having more than twenty
(20) attorneys and having a rating of “av” or better in the then current
Martindale-Hubbell Law Directory. Such selection by lot shall be made in the
presence of Indemnitee (and his or her legal counselor either of them, as
Indemnitee may elect). The outside counsel regularly employed by the Company and
Indemnitee (and his or her legal counselor either of them as Indemnitee may
elect) shall contact, in the order of their selection by lot, such law firms,
requesting each such firm to accept engagement to make the determination
required hereunder until one of such firms accepts such engagement. The fees and
expenses of counsel in connection with making said determination contemplated
hereunder shall be paid by the Company, and if requested by such counsel, the
Company shall give such counsel an appropriate written agreement with respect to
the payment of their fees and expenses and such other matters as may be
reasonably requested by counsel. Notwithstanding the foregoing, Indemnitee may,
either before or within two (2) years after a determination has been made as
provided above, petition the Court of Chancery of the State of Delaware or any
other court of competent jurisdiction to determine whether Indemnitee is
entitled to indemnification under the provisions hereof under which he or she
claims the right to indemnification, and such court shall thereupon have the
exclusive authority to make such determination, unless and until such court
dismisses or otherwise terminates such action without having made such
determination. The determination of the court, as petitioned, as to whether
Indemnitee is entitled to indemnification hereunder, shall be independent and
irrespective of any prior determination made by the Board of Directors, the
stockholders or counsel. If the Court shall determine that Indemnitee is
entitled to indemnification hereunder as to any claim, issue or matter involved
in the Proceeding with respect to which there has been no prior determination
pursuant hereto or with respect to which there has been a prior determination
pursuant hereto that Indemnitee was not entitled to indemnification hereunder,
the Company shall pay all expenses (including attorneys’ fees) actually incurred
by Indemnitee in connection with such judicial determination. If the person
(including the Board of Directors, independent legal counsel in a written
opinion, the stockholders, or a court) making the determination hereunder shall
determine that Indemnitee is entitled to indemnification as to some claims,
issues or matters involved in the proceeding but not as to others, such persons
shall reasonably prorate the losses with respect to which indemnification is
sought by Indemnitee among such claims, issues or matters. If, and to the extent
it is finally determined hereunder that Indemnitee is not entitled to
indemnification, then Indemnitee agrees to reimburse the Company for all
expenses advanced or prepaid hereunder, or the proper proportion thereof, other
than the expenses of obtaining the judicial determination referred to above.
Anything contained elsewhere herein to the contrary notwithstanding, the Company
shall not be liable to indemnify Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding or claim effected without its written
consent. The Company shall not settle any Proceeding or claim in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
their consent to any proposed settlement.

 



--------------------------------------------------------------------------------

9. Limitation of Actions and Release of Claims. No legal action shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
Affiliate of the Company against Indemnitee, his or her spouse, heirs, executors
or administrators after the expiration of two (2) years from the date Indemnitee
ceases (for any reason) to serve in anyone or more of the capacities covered by
this Agreement, and any claim or cause of action of the Company or its Affiliate
shall be extinguished and deemed released unless asserted by filing of a legal
action within such two (2) year period.

10. Advancement of Litigation Costs. The Litigation Costs incurred by Indemnitee
in connection with any Proceedings covered hereunder, shall be paid by the
Company in advance as may be appropriate to properly defend any such Proceeding
and/or paid in advance at the request of the Indemnitee and any judgments, fines
or amounts paid in settlement shall be paid by the Company in advance with the
understanding and agreement hereby made and entered into by Indemnitee and the
Company that in the event it shall ultimately be determined as provided
hereunder that Indemnitee was not entitled to be indemnified, or was not
entitled to be fully indemnified, that Indemnitee shall repay to the Company
such amount, or the appropriate portion thereof, so paid or advanced. Any
request for advancement of Litigation Expenses under this Agreement shall
reasonably evidence the Litigation Expenses incurred by Indemnitee. Such
advancement of Litigation Expenses by the Company shall be made promptly (but in
any event within thirty (30) days) after receipt by the Company of Indemnitee’s
request thereof.

11. Other Rights and Remedies. The indemnification and advance payment of
expenses as provided by any provision of this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under any
provisions of law, the Certificate of Incorporation, and/or bylaws, this or
other agreement, vote of stockholders or disinterested directors or otherwise,
both as to action in his or her official capacity and as to action in another
capacity while occupying any of the positions or having any of the relationship
referred to in Section 3 of this Agreement, and shall continue after Indemnitee
has ceased to occupy such position, or have such relationship and shall inure to
the benefit of the heirs, executors and administrators of Indemnitee.

12. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Litigation Costs or Losses but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion of
Litigation Costs or Losses to which the Indemnitee is entitled.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves



--------------------------------------------------------------------------------

invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

14. Prior Agreements. This Agreement shall be of no force and effect with regard
to the cost of settlement borne or paid by Indemnitee under the provisions of
any agreement executed by the Company and/or Indemnitee prior to the date
hereof.

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument, but only one of which need be produced.

16. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction of any provision thereof.

17. Use of Certain Terms. As used in this Agreement, the words “herein”,
“hereof”, “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular paragraph or subparagraph.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

19. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware. Nothing in this
Agreement is intended to eliminate the requirement that Indemnitee satisfy the
applicable standards of conduct for indemnification required by Delaware law.

20. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or is related to this Agreement and agree that any action instituted under this
Agreement shall be tried only in the state courts of the State of Delaware.

21. Notice by Indemnitee. The Indemnitee agrees to promptly notify the Company
in writing upon being served with any citation, complaint, indictment or other
document covered hereunder, either civil or criminal.

22. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if in writing
and (i) delivered personally, (ii) sent by facsimile transmission, (iii) sent by
guaranteed overnight delivery service, or (iv) mailed as certified or registered
mail, return receipt requested, postage prepaid to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice; provided that notices of a change of address shall be effective only
upon receipt thereof):



--------------------------------------------------------------------------------

If to the Indemnitee:

at the address indicated on the signature page hereof.

 

If to the Company:

Standard Pacific Corp.

  15326 Alton Parkway

  Irvine, CA 92618

  Facsimile: (949) 789-1608

  Attention: Clay A. Halvorsen

A notice shall be deemed given when delivered, in the case of personal delivery,
or upon confirmation of receipt of facsimile transmission, or on the day after
being sent by guaranteed overnight delivery service (with proof of delivery), or
four (4) business days after mailing in the manner prescribed herein

23. Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company (including by any transfer of
substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) shall be binding on and inure to the benefit of the
heirs, personal representatives and estates of the Indemnitee.

IN WITNESS WHEREOF, the Company and the Indemnitee have executed this Agreement
as of the date and year first above written.

 

ATTEST:     STANDARD PACIFIC CORP. By:         By:      

Clay A. Halvorsen

Executive Vice President, General

Counsel and Secretary

     

Stephen J. Scarborough

Chairman, Chief Executive Officer

and President

INDEMNITEE:

 

By:    

Name:

Position:

Title:

 

Address: